307 F.2d 510
FLIGHT ENGINEERS INTERNATIONAL ASSOCIATION, EAL CHAPTER,AFL-CIO, Plaintiff,v.EASTERN AIR LINES, INC., Defendant.
No. 406, Docket 27745.
United States Court of Appeals Second Circuit.
Argued Aug. 21, 1962.Decided Aug. 30, 1962.

William B. Peer, Washington, D.C.  (Zimring, Gromfine & Sternstein, Washington, D.C., Patt & Heimowitz, New York City, on the brief), for plaintiff.
Burton Zorn, New York City (Marvin E. Frankel, Proskauer Rose Goetz & Mendelsohn, New York City, on the brief; for defendant.
Before LUMBARD, Chief Judge, and MOORE and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm the order of the District Court for the Southern District of New York, which denied the motion of the plaintiff for a temporary injunction restraining Eastern Air Lines Inc. from (1) putting into effect changes in rates of pay, rules and working conditions of flight engineers without first serving a Section 6 notice under the Railway Labor Act, 45 U.S.C.A. 151 et seq., and exhausting certain alleged requirements of the Act, and (2) bargaining directly with individual flight engineers now engaged in a strike against Eastern, for the reasons set forth in Judge Feinberg's thorough and well reasoned opinion.  208 F. Supp. 182.